Exhibit 10.35

EAGLE TEST SYSTEMS, INC.

2003 STOCK OPTION AND GRANT PLAN

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Eagle Test Systems, Inc. 2003 Stock Option and Grant
Plan (the “Plan”). The purpose of the Plan is to encourage and enable the
officers, employees, directors, consultants and other key persons of Eagle Test
Systems, Inc., an Illinois corporation (the “Company”) and its Subsidiaries,
upon whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company, thereby stimulating their efforts on the Company’s
behalf and strengthening their desire to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, or any combination
of the foregoing.

“Board” means the Board of Directors of the Company or its successor entity.

“Cause” means a vote of the Board resolving that the grantee should be dismissed
as a result of (i) the commission of any act by a grantee constituting financial
dishonesty against the Company (which act would be chargeable as a crime under
applicable law); (ii) a grantee’s engaging in any other act of dishonesty,
fraud, intentional misrepresentation, moral turpitude, illegality or harassment
which, as determined in good faith by the Board, would: (A) materially adversely
affect the business or the reputation of the Company with its current or
prospective customers, suppliers, lenders and/or other third parties with whom
it does or might do business; or (B) expose the Company to a risk of civil or
criminal legal damages, liabilities or penalties; (iii) the repeated failure by
a grantee to follow the directives of the Company’s chief executive officer or
Board or (iv) any material misconduct, violation of the Company’s policies, or
willful and deliberate non-performance of duty by the grantee in connection with
the business affairs of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” has the meaning specified in Section 2.

“Effective Date” means the date on which the Plan is approved by shareholders as
set forth at the end of this Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

1



--------------------------------------------------------------------------------

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Committee; provided, however, that
(i) if the Stock trades on a national securities exchange, the Fair Market Value
on any given date is the closing sale price on such date; (ii) if the Stock does
not trade on any national securities exchange but is admitted to trading on the
National Association of Securities Dealers, Inc. Automated Quotation System
(“NASDAQ”), the Fair Market Value on any given date is the closing sale price as
reported by NASDAQ on such date; or if no such closing sale price information is
available, the average of the highest bid and lowest asked prices for the Stock
reported on such date. For any date that is not a trading day, the Fair Market
Value of the Stock for such date will be determined by using the closing sale
price or the average of the highest bid and lowest asked prices, as appropriate,
for the immediately preceding trading day. The Committee can substitute a
particular time of day or other measure of closing sale price if appropriate
because of changes in exchange or market procedures. Notwithstanding the
foregoing, if the date for which Fair Market Value is determined is the first
day when trading prices for the Stock are reported on NASDAQ or trading on a
national securities exchange, the Fair Market Value shall be the “Price to the
Public” (or equivalent) set forth on the cover page for the final prospectus
relating to the Company’s Initial Public Offering.

“Good Reason” means the occurrence of any of the following events: (i) a
substantial adverse change in the nature or scope of the grantee’s
responsibilities, authorities, powers, functions or duties; (ii) a reduction in
the grantee’s annual base salary except for across-the-board salary reductions
similarly affecting all or substantially all management employees; or (iii) the
relocation of the offices at which the grantee is principally employed to a
location more than 50 miles from such offices.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Initial Public Offering” means the consummation of the first fully
underwritten, firm commitment public offering pursuant to an effective
registration statement under the Act covering the offer and sale by the Company
of its equity securities, as a result of or following which the shares of Stock
shall be publicly held.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Restricted Stock Award” means Awards granted pursuant to Section 6.

“Stock” means the Common Stock, no par value, of the Company, subject to
adjustments pursuant to Section 3.

“Subsidiary” means any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities beginning with the Company
if each of the corporations or entities (other than the last corporation or
entity in the unbroken chain) owns stock or other interests possessing 50
percent or more of the economic interest or 50 percent or more of the total
combined voting power of all classes of stock or other interests in one of the
other corporations or entities in the chain.

“Unrestricted Stock Award” means any Award granted pursuant to Section 7.

 

2



--------------------------------------------------------------------------------

SECTION 2. ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT GRANTEES AND
DETERMINE AWARDS

(a) Administration of Plan. The Plan shall be administered by the Board, or at
the discretion of the Board, by a committee of the Board, comprised, except as
contemplated by Section 2(c), of not less than two Directors. All references
herein to the Committee shall be deemed to refer to the group then responsible
for administration of the Plan at the relevant time (i.e., either the Board of
Directors or a committee or committees of the Board, as applicable).

(b) Powers of Committee. The Committee shall have the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority:

(i) to select the individuals to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Unrestricted Stock Awards, or any combination of the foregoing, granted to any
one or more grantees;

(iii) to determine the number of shares of Stock to be covered by any Award;

(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;

(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award;

(vi) to impose any limitations on Awards granted under the Plan, including
limitations on transfers, repurchase provisions and the like and to exercise
repurchase rights or obligations;

(vii) subject to the provisions of Section 5(a)(ii), to extend at any time the
period in which Stock Options may be exercised;

(viii) to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Stock and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the grantee and whether and to what extent the Company shall pay or
credit amounts constituting interest (at rates determined by the Committee) or
dividends or deemed dividends on such deferrals; and

(ix) at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan grantees.

 

3



--------------------------------------------------------------------------------

(c) Delegation of Authority to Grant Awards. The Committee, in its discretion,
may delegate to the Chief Executive Officer of the Company all or part of the
Committee’s authority and duties with respect to the granting of Awards at Fair
Market Value, and in the event of such delegation, such Chief Executive Officer
shall be deemed a one-person Committee of the Board. Any such delegation by the
Committee shall include a limitation as to the amount of Awards that may be
granted during the period of the delegation and shall contain guidelines as to
the determination of the exercise price of any Option, the conversion ratio or
price of other Awards and the vesting criteria. The Committee may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Committee’s delegate or delegates that were consistent
with the terms of the Plan.

(d) Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegatee thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors’ and officers’
liability insurance coverage which may be in effect from time to time.

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 273,516 shares of Common Stock, subject to
adjustment as provided in Section 3(b). For purposes of this limitation, the
shares of Stock underlying any Awards that are forfeited, canceled, reacquired
by the Company, satisfied without the issuance of Stock or otherwise terminated
(other than by exercise) shall be added back to the shares of Stock available
for issuance under the Plan. Subject to such overall limitation, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that from and after the date the Company becomes subject to
the deduction limit imposed by Section 162(m) of the Code, Stock Options with
respect to no more than the number of shares of Stock allowed thereunder may be
granted to any one individual grantee during any one calendar year period. The
shares available for issuance under the Plan may be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company and held in its
treasury.

(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger, consolidation or sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for a different number or kind of
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Committee shall make an appropriate or proportionate adjustment in
(i) the maximum number of shares reserved for issuance under the Plan, (ii) the
number of Stock Options that can be granted to any one individual grantee,
(iii) the number and kind of shares or other securities subject to any then
outstanding Awards under the Plan, (iv) the repurchase price per share subject
to each outstanding Restricted Stock Award, and (v) the exercise price and/or
exchange price for each share subject to any then outstanding Stock Options
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options) as to

 

4



--------------------------------------------------------------------------------

which such Stock Options remain exercisable. The adjustment by the Committee
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Committee in
its discretion may make a cash payment in lieu of fractional shares.

The Committee may also adjust the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Committee that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Stock Option, without
the consent of the grantee, if it would constitute a modification, extension or
renewal of the Option within the meaning of Section 424(h) of the Code.

(c) Mergers and Other Sale Events. In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for securities of the successor entity and the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, (iv) the sale of all or a
majority of the outstanding capital stock of the Company to an unrelated person
or entity or (v) any other transaction in which, the owners of the Company’s
outstanding voting power prior to such transaction do not own at least a
majority of the outstanding voting power of the successor entity immediately
upon completion of the transaction (in each case, regardless of the form
thereof, a “Sale Event”), unless otherwise provided in the Award agreement, the
Plan and all outstanding Options issued hereunder shall terminate upon the
effective time of any such Sale Event, unless provision is made in connection
with such transaction in the sole discretion of the parties thereto for the
assumption or continuation of Options theretofore granted (after taking into
account any acceleration hereunder) by the successor entity, or the substitution
of such Options with new Options of the successor entity or a parent or
subsidiary thereof, with such adjustment as to the number and kind of shares and
the per share exercise prices as such parties shall agree (after taking into
account any acceleration if any, hereunder). In the event of such termination,
each grantee shall be permitted, within a specified period of time prior to the
consummation of the Sale Event as determined by the Committee, to exercise all
outstanding Options held by such grantee that are then exercisable or will
become exercisable as of the effective time of the Sale Event; provided,
however, that the exercise of Options not exercisable prior to the Sale Event
shall be subject to the consummation of the Sale Event. (The treatment of
Restricted Stock Award in connection with any such transaction shall be as
specified in the relevant Award agreement.) Notwithstanding anything herein to
the contrary, in the event that provision is made in connection with the Sale
Event for the assumption or continuation of Awards, or the substitution of such
Awards with new Awards of the successor entity or parent thereof, then, except
as the Committee may otherwise determine with respect to particular Awards, any
Award so assumed or continued or substituted therefor shall be deemed vested and
exercisable in full upon the date on which the grantee’s employment or service
relationship with the Company and its subsidiaries or successor entity, as the
case may be, terminates if such termination occurs (i) within 18 months after
such Sale Event and (ii) such termination is by the Company or its Subsidiaries
or successor entity without Cause or by the grantee for Good Reason.
Notwithstanding anything to the contrary in this Plan or in any Award, in the
event of a Sale Event pursuant to which holders of the Stock of the Company will
receive upon consummation thereof a cash payment for each share surrendered in
the Sale Event, the Company shall have the

 

5



--------------------------------------------------------------------------------

right, but not the obligation, to make or provide for a cash payment to the
grantees holding vested Options, in exchange for the cancellation thereof, in an
amount equal to the difference between (A) the value as determined by the
Committee of the consideration payable per share of Stock pursuant to the Sale
Event (the “Sale Price”) times the number of shares of Stock subject to such
outstanding Options (to the extent then exercisable at prices not in excess of
the Sale Price) and (B) the aggregate exercise price of all such outstanding
Options.

(d) Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with a merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Committee may direct that the substitute awards be
granted on such terms and conditions as the Committee considers appropriate in
the circumstances. Any substitute Awards granted under the Plan shall not count
against the share limitation set forth in Section 3(a).

(e) The terms of any Award approved by the Committee shall govern such Award to
the extent of any inconsistency between the Plan, such Award being deemed an
amendment to the Plan with respect to such Award only.

SECTION 4. ELIGIBILITY

Grantees in the Plan will be such full or part-time officers, employees,
directors, consultants and other key persons (including prospective employees)
of the Company and its Subsidiaries who are responsible for, or contribute to,
the management, growth or profitability of the Company and its Subsidiaries as
are selected from time to time by the Committee in its sole discretion.

SECTION 5. STOCK OPTIONS

Any Stock Option granted under the Plan shall be pursuant to a Stock Option
Agreement which shall be in such form as the Committee may from time to time
approve. Option agreements need not be identical.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

No Incentive Stock Option shall be granted under the Plan after the date which
is ten years from the date the Plan is approved by the Board.

(a) Terms of Stock Options. Stock Options granted under the Plan shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall deem desirable. If the Committee so determines, Stock Options
may be granted in lieu of cash compensation at the grantee’s election, subject
to such terms and conditions as the Committee may establish, as well as in
addition to other compensation.

 

6



--------------------------------------------------------------------------------

(i) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option shall be determined by the Committee at the time of grant but shall
not be less than 100 percent of the Fair Market Value on the date of grant in
the case of Incentive Stock Options. If an employee owns or is deemed to own (by
reason of the attribution rules of Section 424(d) of the Code) more than 10
percent of the combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation and an Incentive Stock Option is granted to
such employee, the option price of such Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value on the grant date.

(ii) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten years after the date the
Stock Option is granted. If an employee owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation and an Incentive Stock Option is granted to such
employee, the term of such Stock Option shall be no more than five years from
the date of grant.

(iii) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Committee at or after the grant date. The Committee may at any
time accelerate the exercisability of all or any portion of any Stock Option. An
grantee shall have the rights of a shareholder only as to shares acquired upon
the exercise of a Stock Option and not as to unexercised Stock Options.

(iv) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods to the extent provided in the Award agreement or as
otherwise provided by the Committee:

(A) In cash, by certified or bank check, or other instrument acceptable to the
Committee in U.S. funds payable to the order of the Company in an amount equal
to the purchase price of such Option Shares;

(B) If permitted by the Committee, through the delivery (or attestation to the
ownership) of shares of Stock that have been purchased by the grantee on the
open market or have been beneficially owned by the grantee for at least six
months and are not then subject to restrictions under any Company plan. Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

(C) If permitted by the Committee, by the grantee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the purchase price; provided that in the event the grantee
chooses to pay the purchase price as so provided, the grantee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Committee shall prescribe as a condition of such
payment procedure.

Payment instruments will be received subject to collection. No certificates for
shares of Stock so purchased will be issued to grantee until the Company has
completed all steps required by law to be taken in connection with the issuance
and sale of the shares, including without limitation (i) receipt of a
representation from the grantee at the time of exercise of the Option that the
grantee is purchasing the shares for the grantee’s own account and not with a
view to any sale or distribution

 

7



--------------------------------------------------------------------------------

thereof, (ii) the legending of any certificate representing the shares to
evidence the foregoing representations and restrictions, and (iii) obtaining
from grantee payment or provision for all withholding taxes due as a result of
the exercise of the Option. The delivery of certificates representing the shares
of Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the grantee (or a purchaser acting in his or her
stead in accordance with the provisions of the Stock Option) by the Company of
the full purchase price for such shares and the fulfillment of any other
requirements contained in the Option Award agreement or applicable provisions of
laws. In the event an grantee chooses to pay the purchase price by
previously-owned shares of Stock through the attestation method, the shares of
Stock transferred to the grantee upon the exercise of the Stock Option shall be
net of the number of shares attested to.

(b) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an grantee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

(c) Non-transferability of Options. No Stock Option shall be transferable by the
grantee otherwise than by will or by the laws of descent and distribution and
all Stock Options shall be exercisable, during the grantee’s lifetime, only by
the grantee, or by the grantee’s legal representative or guardian in the event
of the grantee’s incapacity. Notwithstanding the foregoing, the Committee, in
its sole discretion, may provide in the Award agreement regarding a given Option
that the grantee may transfer, without consideration for the transfer, his or
her Non-Qualified Stock Options to members of his or her immediate family, to
trusts for the benefit of such family members, or to partnerships in which such
family members are the only partners, provided that the transferee agrees in
writing with the Company to be bound by all of the terms and conditions of this
Plan and the applicable Option.

SECTION 6. RESTRICTED STOCK AWARDS

(a) Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
pursuant to which the Company may, in its sole discretion, grant or sell, at
such purchase price as determined by the Committee, in its sole discretion,
shares of Stock subject to such restrictions and conditions as the Committee may
determine at the time of grant (“Restricted Stock”), which purchase price shall
be payable in cash or other form of consideration acceptable to the Committee.
Conditions may be based on continuing employment (or other service relationship)
and/or achievement of pre-established performance goals and objectives. The
terms and conditions of each such agreement shall be determined by the
Committee, and such terms and conditions may differ among individual Awards and
grantees.

(b) Rights as a Stockholder. Upon execution of a written instrument setting
forth the Restricted Stock Award and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to such conditions contained in the written instrument
evidencing the Restricted Stock Award. Unless the Committee shall otherwise
determine, certificates evidencing the Restricted Stock shall remain in the
possession of the Company until such Restricted Stock is vested as provided in
subsection (d) below of this Section, and the grantee shall be required, as a
condition of the grant, to deliver to the Company a stock power endorsed in
blank.

 

8



--------------------------------------------------------------------------------

(c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award agreement. If a grantee’s employment (or
other service relationship) with the Company and its Subsidiaries terminates
under the conditions specified in the relevant instrument relating to the Award,
or upon such other event or events as may be stated in the instrument evidencing
the Award, the Company or its assigns shall have the right or shall agree, as
may be specified in the relevant instrument, to repurchase some or all of the
shares of Stock subject to the Award at such purchase price as is set forth in
such instrument.

(d) Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which Restricted Stock shall become
vested, subject to such further rights of the Company or its assigns as may be
specified in the instrument evidencing the Restricted Stock Award.

(e) Waiver, Deferral and Reinvestment of Dividends. The Restricted Stock Award
agreement may require or permit the immediate payment, waiver, deferral or
investment of dividends paid on the Restricted Stock.

SECTION 7. UNRESTRICTED STOCK AWARDS

(a) Grant or Sale of Unrestricted Stock. The Committee may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Committee) an Unrestricted Stock Award to any grantee, pursuant to which
such grantee may receive shares of Stock free of any vesting restrictions
(“Unrestricted Stock”) under the Plan. Unrestricted Stock Awards may be granted
or sold as described in the preceding sentence in respect of past services or
other valid consideration, or in lieu of any cash compensation due to such
individual.

(b) Elections to Receive Unrestricted Stock In Lieu of Compensation. Upon the
request of a grantee and with the consent of the Committee, each such grantee
may, pursuant to an advance written election delivered to the Company no later
than the date specified by the Committee, receive a portion of the cash
compensation otherwise due to such grantee in the form of shares of Unrestricted
Stock either currently or on a deferred basis.

(c) Restrictions on Transfers. The right to receive shares of Unrestricted Stock
on a deferred basis may not be sold, assigned, transferred, pledged or otherwise
encumbered, other than by will or the laws of descent and distribution.

SECTION 8. TAX WITHHOLDING

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the Committee
regarding payment of, any federal, state, or local taxes of any kind required by
law to be withheld with respect to such income. The Company and its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the grantee. The Company’s
obligation to deliver stock certificates to any grantee is subject to and
conditioned on tax obligations being satisfied by the grantee.

 

9



--------------------------------------------------------------------------------

(b) Payment in Stock. Subject to approval by the Committee, a grantee may elect
to have the minimum required tax withholding obligation satisfied, in whole or
in part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due, or (ii) transferring to the Company shares of Stock
owned by the grantee with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the minimum withholding amount due.

SECTION 9. TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.

SECTION 10. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Committee may,
at any time, amend or cancel any outstanding Award (or provide substitute Awards
at the same or reduced exercise or purchase price or with no exercise or
purchase price in a manner not inconsistent with the terms of the Plan), but
such price, if any, must satisfy the requirements that would apply to the
substitute or amended Award if it were then initially granted under this Plan
for the purpose of satisfying changes in law or for any other lawful purpose,
but no such action shall adversely affect rights under any outstanding Award
without the holder’s consent. If and to the extent determined by the Committee
to be required by the Code to ensure that Incentive Stock Options granted under
the Plan are qualified under Section 422 of the Code, Plan amendments shall be
subject to approval by the Company’s shareholders who would be eligible to vote
at a meeting of shareholders on such matter. Nothing in this Section 10 shall
limit the Board’s or Committee’s authority to take any action permitted pursuant
to Section 3(c).

SECTION 11. STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to Awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
foregoing sentence.

SECTION 12. GENERAL PROVISIONS

(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares

 

10



--------------------------------------------------------------------------------

of Stock shall be issued pursuant to an Award until all applicable securities
law and other legal and stock exchange or similar requirements have been
satisfied. The Committee may require the placing of such stop-orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.

(b) Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company.

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(d) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to such Company’s insider-trading-policy-related
restrictions, terms and conditions as may be established by the Committee, or in
accordance with policies set by the Committee, from time to time.

(e) Loans to Award Recipients. The Company shall have the authority to make
loans to recipients of Awards hereunder (including to facilitate the purchase of
shares) and shall further have the authority to issue shares for promissory
notes hereunder.

(f) Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Committee and shall not be effective until received by the Committee. If no
beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

SECTION 13. EFFECTIVE DATE OF PLAN

This Plan shall become effective upon approval by the shareholders in accordance
with applicable law. Subject to such approval by the shareholders and to the
requirement that no Stock may be issued hereunder prior to such approval, Stock
Options and other Awards may be granted hereunder on and after adoption of this
Plan by the Board.

SECTION 14. GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by
Illinois law, applied without regard to conflict of law principles.

ADOPTED BY BOARD OF DIRECTORS: September 29, 2003

APPROVED BY SHAREHOLDERS: September 29, 2003

 

11